ORDER
| Respondent was convicted of deprivation of rights under color of law in violation of 18 U.S.C. § 242; conspiracy to obstruct justice in violation of 18 U.S.C. § 371; and obstruction of justice by engaging in misleading conduct in violation of 18 U.S.C. § 1512(b)(3). Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The Office of Disciplinary Counsel (“ODC”) has concurred in respondent’s petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by Kenneth Robin Bowen, Louisiana Bar Roll number 29773, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Kenneth Robin Bowen for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Kenneth Robin Bowen shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
FOR THE COURT:
/s/ Bernette J. Johnson JUSTICE, SUPREME COURT OF LOUISIANA